1

2

3

4

5
                                 UNITED STATES DISTRICT COURT
6
                                        DISTRICT OF NEVADA
7

8                                                   ***
9
     UNITED STATES OF AMERICA ,                          Case No. 2:18-cr-00252 -JCM-VCF
10
                                            Plaintiff,                     ORDER
11          v.
12   JUAN ANOTONIO ORDONEZ-FUMES, et
     al.,
13
                                        Defendants.
14

15          Presently before the court is Magistrate Judge Ferenbach’s report and recommendation

16   (“R&R”) in the matter of USA v. Ordonez-Funes et al, case no. 2:18-cr-00252-JCM-VCF. (ECF

17   No. 49). No objections have been filed, and the deadline for doing so has passed.

18          Also before the court is defendant Nicholas Garrot’s (“defendant”) motion to suppress.

19   (ECF No. 43). The United States of America (the “government”) filed a response (ECF No. 44),
20   to which defendant replied. (ECF No. 45).

21          In his R&R, Magistrate Judge Ferenbach recommends that the court deny defendant’s

22   motion to suppress “any and all evidence obtained by warrantless search of the black Cadillac

23   bearing license number KHD9643.” (ECF No. 49). Magistrate Judge Ferenbach reasoned that

24   because the “Henderson officers conducted a valid inventory search of [defendant’s] car, the

25   evidence seized from the car should not be suppressed.” Id.

26          This court “may accept, reject, or modify, in whole or in part, the findings or
27   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects

28   to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
1    determination of those portions of the [report and recommendation] to which objection is made.”

2    28 U.S.C. § 636(b)(1).

3            Where a party fails to object, however, the court is not required to conduct “any review at

4    all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149

5    (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a

6    magistrate judge’s report and recommendation where no objections have been filed. See United

7    States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

8    employed by the district court when reviewing a report and recommendation to which no

9    objections were made).

10           Nevertheless, this court conducted a de novo review to determine whether to adopt the

11   recommendation of the magistrate judge. Upon reviewing the recommendation and attendant

12   circumstances, this court finds good cause appears to adopt the magistrate judge’s findings in

13   full.

14           Accordingly,

15           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Magistrate Judge

16   Ferenbach’s report and recommendation (ECF No. 49) are ADOPTED in their entirety.

17           IT IS SO ORDERED.

18           DATED THIS 10th day of April 2019.
19
20
                                                           JAMES C. MAHAN
21                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28


                                                      2
